Citation Nr: 0423443	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a non-displaced 
fracture of the left zygoma.  

2.  Entitlement to service connection for a laceration of the 
head.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a positive 
tuberculosis test.  

5.  Entitlement to service connection for a gastrointestinal 
disability, characterized by chronic stomach pain.  

6.  Entitlement to service connection for a genitourinary 
disability.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's service connection claims for a fracture 
of the right zygoma, a laceration of the head, a right knee 
disability, a positive tuberculosis test, chronic stomach 
pain, a urination problem, hypertension, and headaches.  He 
filed a March 2003 Notice of Disagreement, and was sent a 
July 2003 Statement of the Case by the RO.  He then filed an 
August 2003 VA Form 9, perfecting his appeal of these issues.  

The issues of service connection for residuals of a right 
zygoma fracture, a laceration of the head, and hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be notified by VA 
if any further action is required on his part.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence of a current right knee disability has 
not been presented.  

3.  A positive tuberculosis skin test is a clinical finding 
and not a current disease or disability.  

4.  No competent evidence has been presented of a diagnosis 
of tuberculosis, either during military service or currently.  

5.  No competent evidence has been presented demonstrating 
that any current gastrointestinal disability originated 
during military service.  

6.  No competent evidence has been presented of a current 
genitourinary disability.  

7.  No competent evidence has been presented demonstrating 
the onset of a headache disability during military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2003).  

2.  A positive tuberculosis test is not a disease, 
disability, or injury for which applicable law permits the 
award of service connection.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2003).  

3.  The criteria for the award of service connection for a 
gastrointestinal disability, to include gastroesophageal 
reflux disease, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

4.  The criteria for the award of service connection for a 
genitourinary disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

5.  The criteria for the award of service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 2003 Statement 
of the Case, the various Supplemental Statements of the Case, 
and May 2002 and September 2002 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Tuscaloosa, AL, and 
these records were obtained.  Private medical records have 
also been obtained from C.L., M.D., and the Selma Baptist 
Hospital.  The veteran also reported receiving medical 
treatment from S.K.D., M.D., a private physician; however, 
multiple requests for records from the RO to Dr. D. did not 
result in any additional records received, and the veteran 
was so informed in December 2002.  He responded in January 
2003, stating he had personally contacted Dr. D's. office, 
but was informed they no longer had the veteran's medical 
treatment records.  As such records are no longer available, 
and the veteran has been so informed, VA has no further 
duties regarding this evidence.  He has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  For these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
May 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in February 
2003, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Prior to that 
initial decision and the passage of the VCAA, the RO provided 
notice to the veteran of the laws and regulations governing 
the claims on appeal and the evidence that he must supply and 
the evidence that VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in July 
2003, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Right knee disability

The veteran seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In September 1984, the veteran was involved in a motor 
vehicle accident in which he was thrown through the 
windshield of a car.  Nonspecific trauma to the right knee 
was noted.  On physical examination, range of motion of the 
right knee was limited, and pain was reported by the veteran.  
X-rays of the right knee were taken, but no findings were 
noted, and no diagnosis of a right knee disability was given 
at that time.  The veteran was again treated for a right knee 
disability in October 1984.  He reported a month's history of 
right knee pain with swelling, and no history of trauma in 
the last 24 hours.  On physical examination, he had swelling 
and tenderness of the right knee.  Range of motion was full, 
but with pain reported.  No diagnosis was given at that time.  

Subsequent to service, the veteran has not sought any 
treatment for a right knee disability.  Both his private and 
VA medical records are negative for any diagnosis of or 
treatment for a right knee disability.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran 
has received both private and VA medical treatment for 
various disabilities subsequent to service, these records 
reflect no current diagnosis of a right knee disability.  In 
his March 2003 Notice of Disagreement, the veteran stated he 
is "sure" arthritis has developed in his right knee, but 
did not indicate the presence of any medical records which 
would support this conclusion.  While the veteran is 
competent to testify regarding such symptoms as joint pain, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that service connection is not warranted for complaints 
of joint pain in the absence of underlying objective 
pathology or other evidence supporting subjective complaints 
of joint pain.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  In the present case, the veteran 
has not presented medical evidence of any current diagnosis 
of a right knee disability, or even indicated the possibility 
that such evidence might exist.  Post service records for 20 
years since separation from service do not show a right knee 
disability.  Because a current diagnosis of a disability for 
which service connection may be awarded has not been 
presented, service connection for a right knee disability 
must be denied.  

The veteran has himself alleged that he has arthritis of the 
right knee due to an in-service injury; however, as a 
layperson, his statements regarding medical etiology and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran also argues that VA has an obligation to provide 
him a medical examination to determine if he has a current 
right knee disability, and whether it in fact is related to 
service.  However, the U.S. Court of Appeals for the Federal 
Circuit has noted that VA is only required to provide a 
medical examination "when such an examination or opinion is 
necessary to make a decision on the claim."  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (citing 
38 U.S.C.A. § 5103A(d)). Thus, a VA examination is not 
warranted in the present case, where the veteran has failed 
to present competent evidence of a current disability, the 
basis upon which any service connection claim rests.  See 
38 U.S.C.A. § 1110 (West 2002); Brammer, supra.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right knee disability, 
as no competent evidence of a current right knee disability 
has been presented.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Service connection - Positive tuberculosis test

The veteran seeks service connection for a positive 
tuberculosis test.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's service medical records, he had a 
positive tuberculosis skin test in September 1980, although 
tuberculosis itself was not diagnosed at that time.  On 
physical examination, he was negative for any pulmonary 
symptoms, such as coughing, wheezing, or dyspnea.  A 
September 1980 X-ray of the veteran's chest revealed clear 
lung fields, and the overall impression was of a normal 
chest.  Thereafter, he was started on a course of isoniazid.  
The remainder of his service medical records are negative for 
any other positive tuberculosis skin tests, or an actual 
diagnosis of tuberculosis.  

Subsequent to service, the veteran's private and VA medical 
records were negative for any diagnosis of or treatment for 
tuberculosis.  The veteran was given another tuberculosis 
skin test by VA in November 2001, but it appears he did not 
return to VA to have the test results read, and no such 
results are indicated.  

After reviewing the entire record, the Board finds the 
preponderance of evidence to be against the veteran's claim 
for service connection for a positive tuberculosis test.  At 
no time of record, either during service or at any time 
thereafter, has the veteran been diagnosed with tuberculosis.  
While he did in fact have a positive tuberculosis skin test 
in September 1980, a concurrent chest X-ray was negative for 
any pulmonary disease, and tuberculosis was not diagnosed.  
The remainder of his service medical records are also 
negative for a diagnosis of tuberculosis.  In the absence of 
a diagnosis of tuberculosis, either currently or during 
military service, service connection for a positive 
tuberculosis test must be denied.  

In his August 2003 VA Form 9, the veteran argues that he 
should at least be given a "statutory award" for his 
positive tuberculosis test.  However, the law specifically 
limits service connection to current disabilities, and no 
such disability has been demonstrated.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Additionally, the 
veteran's in-service positive skin test is also not a 
disability, but merely a clinical finding for which the 
underlying disability, tuberculosis, was itself not 
diagnosed.  Because the claimed condition is not a 
disability, service connection must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).  

The veteran has himself contended that a positive 
tuberculosis skin test is a current medical disability for 
which service connection should be awarded; however, as a 
layperson, his statements regarding medical causation, 
diagnosis, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran also argues that VA has an obligation to provide 
him a medical examination to determine if he currently has 
tuberculosis.  However, the U.S. Court of Appeals for the 
Federal Circuit has noted that VA is only required to provide 
a medical examination "when such an examination or opinion 
is necessary to make a decision on the claim."  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (citing 
38 U.S.C.A. § 5103A(d)). Thus, a VA examination is not 
warranted in the present case, where the veteran has failed 
to present competent evidence of a current disability, the 
basis upon which any service connection claim rests.  See 
38 U.S.C.A. § 1110 (West 2002); Brammer, supra.  

In conclusion, service connection for a positive tuberculosis 
test must be denied, as his condition is not a disability for 
which service connection may be awarded.  Because this claim 
is denied on a legal, rather than evidentiary, basis, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).

III. Service connection - Gastrointestinal disability

The veteran seeks service connection for a gastrointestinal 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In May 1981, the veteran sought treatment for a three-month 
history of stomach cramps.  The pain reportedly came with 
lifting.  No recent history of medication use was noted.  The 
assessment was of abdominal pain, probably musculoskeletal in 
origin.  Medication was given him.  He was treated again in 
July 1981 for stomach pain and vomiting of one day's 
duration.  The impression was of gastroenteritis, and fluids 
and rest were recommended.  The remainder of his service 
medical records are negative for any diagnosis or treatment 
for a gastrointestinal disability.  No service separation 
examination is of record.  

Subsequent to service, the veteran has received both private 
and VA medical treatment for various complaints.  In January 
1999, he underwent an abdominal ultrasound at a private 
facility, and no disabilities were noted.  A concurrent 
gastrointestinal study revealed a sliding-type hiatal hernia 
with several episodes of reflux.  However, a January 2001 
gastrointestinal study, performed at a private hospital while 
the veteran was being treated for abdominal pain, was 
negative for any disabilities of the esophagus, stomach, or 
duodenum.  The examination report specifically noted the 
absence of a hiatal hernia, ulcers, or reflux.  When the 
veteran was examined by VA in November 2001 as part of a 
periodic evaluation, he reported occasional heartburn but no 
epigastric or abdominal pain, diarrhea, nausea, or vomiting.  
No gastrointestinal disability was diagnosed at that time.  

After reviewing the entirety of the record, the Board finds 
that service connection for a gastrointestinal disability is 
not warranted.  Considering first whether the veteran in fact 
has a current gastrointestinal disability, the Board notes a 
hiatal hernia and gastroesophageal reflux were verified by a 
January 1999 private gastrointestinal study, but a similar 
private study performed two years later in January 2001 was 
negative for these same findings.  Additionally, the 
veteran's VA treatment records have been negative for any 
abdominal findings with the exception of occasional reports 
of heartburn.  Nevertheless, even assuming for the sake of 
the veteran's claim that he currently has a gastrointestinal 
disability, no competent evidence has been presented that 
such a disability began during military service.  

On the first occasion during service that the veteran was 
seen for a possible gastrointestinal disability, in May 1981, 
the final assessment was of abdominal pain, likely 
musculoskeletal in origin.  He was treated with medication 
and returned to duty.  When he was treated in July 1981, 
gastroenteritis was diagnosed, and he was treated with fluids 
and rest.  Thereafter, he was not treated in service for any 
additional gastrointestinal complaints.  Subsequent to 
service, he did not seek treatment for a gastrointestinal 
disability until approximately 1999, 15 years after his 
service separation.  While a hiatal hernia and 
gastroesophageal reflux were diagnosed in 1999, the 
diagnosing physician, as well as subsequent medical 
professionals who treated the veteran, did not indicate onset 
of these disabilities at any time prior to the late 1990's.  
In the absence of any competent evidence that the veteran's 
current gastrointestinal disabilities began during military 
service, service connection for a gastrointestinal disability 
must be denied.  

The veteran has himself alleged that his hiatal hernia and/or 
gastroesophageal reflux disease began during military 
service, but as a layperson, his statements regarding medical 
causation, diagnosis, and etiology are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has also alleged that VA must schedule him for a 
medical examination in order to determine if any current 
gastrointestinal disability began during military service.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that in order for a VA examination to be necessary, 
"the veteran is required to show some causal connection 
between his disability and his military service.  A 
disability alone is not enough."  Wells v. Principi, 326 F.3d 
1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination is 
not warranted in the present case, based on the evidence of 
record.

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a gastrointestinal 
disability, as no competent evidence has been presented of a 
nexus between any current gastrointestinal disability and any 
in-service disease or injury.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


IV. Service connection - Genitourinary disability

The veteran seeks service connection for a genitourinary 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran sought treatment in December 1982 for a small 
lesion on his penis.  A gram strain test confirmed gonorrhea, 
and he was given medication.  A second gram strain later that 
month was negative.  In April 1983, the veteran was treated 
for testicular tenderness.  His last sexual contact was six 
weeks previously.  On physical examination, he had a small 
area of pustular-type bumps on his penis.  The assessment was 
undetermined, and he was given a topical wash.  A smear of 
the area was taken, and in May 1983, he was diagnosed with a 
yeast infection of the penis.  

Subsequent to service, the records do not reflect any 
additional medical treatment for a genitourinary disability.  
In the veteran's August 2003 VA Form 9, he stated "I have 
not been going to the doctor for this condition" but he did 
use over-the-counter medication, and continued to experience 
painful urination.  The United States Court of Veterans 
Appeals (Court), in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer, at 225.  In the present case, the veteran has 
presented no competent evidence of a current genitourinary 
disability for which service connection may be awarded.  By 
his own admission, he has not sought either private or VA 
medical treatment for his alleged disability, and his 
treatment records already obtained by VA reflect no 
indication of such a disability.  For example, when he was 
hospitalized at a private facility in 2000 for chest pain, 
his genitalia were within normal limits and no genitourinary 
disability was noted on admission.  In the absence of a 
current genitourinary disability, service connection must be 
denied.  Id.  

The veteran's own contentions that he has a current 
genitourinary disability are not binding on the Board, as he 
is a layperson and therefore not qualified to offer opinion 
evidence regarding medical diagnosis and etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran argues that VA has an obligation to provide him a 
current medical examination to determine if he has a current 
genitourinary disability, and whether it in fact is related 
to service.  However, the U.S. Court of Appeals for the 
Federal Circuit has noted that VA is only required to provide 
a medical examination "when such an examination or opinion 
is necessary to make a decision on the claim."  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (citing 
38 U.S.C.A. § 5103A(d)). Thus, a VA examination is not 
warranted in the present case, where the veteran has failed 
to present competent evidence of a current disability, the 
basis upon which any service connection claim rests.  See 
38 U.S.C.A. § 1110 (West 2002); Brammer, supra.  

In conclusion, the preponderance of the evidence is against a 
finding of a current genitourinary disability, and therefore 
service connection for such a disability must be denied.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

V. Service connection - Headaches

The veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a headache disorder.  In 
September 1984, the veteran was involved in a motor vehicle 
accident during which he was ejected from the vehicle via the 
windshield.  He sustained injuries to his head, face, and jaw 
as a result of this accident.  However, neither at the time 
of the accident nor during his treatment thereafter did he 
report headaches as among his symptoms.  

According to a November 2001 VA clinical notation, the 
veteran experienced occasional headaches with sinuses.  
However, on the same examination, he denied a history of 
severe headaches.  The remainder of his private and VA 
medical records are silent for any diagnosis of or treatment 
for headaches.  

After reviewing the entirety of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for headaches.  The veteran's service 
medical records are negative for any diagnosis of a headache 
disorder, and it was not until more than 15 years after 
service separation, in 2001, that headaches were diagnosed by 
a VA examiner.  Additionally, those headaches were not 
attributed to the veteran's in-service motor vehicle 
accident, but were instead attributed to the veteran's 
sinuses, for which he has not been afforded service 
connection.  Because the medical evidence of record does not 
reflect the onset of headaches during military service, and 
does not attribute the veteran's current headaches to a 
disease or injury sustained during such service, service 
connection for headaches must be denied.  

The veteran himself has stated that he first began to 
experienced headaches during military, and they were 
attributed to his high blood pressure.  However, his service 
medical records are negative for any such treatment records.  
Additionally, because the veteran is a layperson, his 
statements regarding medical opinion, diagnosis, and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also notes that 
the veteran has not been awarded service connection for 
hypertension, so service connection may not be awarded for 
headaches resulting from such hypertension.  See 38 C.F.R. 
§ 3.310 (2002).  

The veteran has also alleged that VA must schedule him for a 
medical examination in order to determine if he has a 
headache disability that began during military service.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that in order for a VA examination to be necessary, 
"the veteran is required to show some causal connection 
between his disability and his military service.  A 
disability alone is not enough."  Wells v. Principi, 326 F.3d 
1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination is 
not warranted in the present case, based on the evidence of 
record.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for headaches, as no 
such disability was incurred during military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a positive tuberculosis 
test is denied.  

Entitlement to service connection for a genitourinary 
disability is denied.  

Entitlement to service connection for a gastrointestinal 
disability is denied.  

Entitlement to service connection for headaches is denied.  


REMAND

The veteran seeks service connection for residuals of a 
fracture of the right zygoma and for lacerations to the head.  
In September 1984, the veteran was involved in a motor 
vehicle accident in which he was thrown through the 
windshield of a car.  Upon admission to the hospital, he was 
semi-conscious and disoriented.  He was observed to have 
multiple lacerations and contusions to the face.  A non-
displaced fracture of the left zygoma was also diagnosed, and 
considerable edema over the left side of his face was 
observed.  While the veteran's right zygoma fracture and 
lacerations are verified within his service medical records, 
no current VA examination has been afforded him to determine 
what residuals, if any, resulted from these injuries.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  This 
duty includes the obligation to provide a medical examination 
when such examination is necessary to adjudicate the pending 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The veteran also seeks service connection for hypertension.  
The section of the Schedule of Ratings which VA uses to 
evaluate the severity of hypertension, provides the 
following:

Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on 
at least three different days.  For 
purposes of this section, the term 
hypertension means that the 
diastolic blood pressure is 
predominantly 90mm. Or greater, and 
isolated systolic hypertension means 
that the systolic blood pressure is 
predominantly 160mm. Or greater with 
a diastolic blood pressure of less 
than 90mm.

38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2003).

Review of the veteran's service medical records reveals a 
blood pressure reading of 130/90 at the time he was examined 
in May 1977 for his service entrance.  Thereafter, he also 
had a normal reading of 128/80 in May 1981 and a reading of 
124/90 on examination in August 1981.  There is no indication 
in the service medical records that hypertension was 
diagnosed or even considered.  A medical opinion statement is 
required to determine whether the elevated readings during 
service are etiologically related to the hypertension 
diagnosed in 1998.  As was noted above, VA has an obligation 
to provide a medical examination or obtain a medical opinion 
when such an action is necessary to adjudicate the pending 
claim.  38 U.S.C.A. § 5103A (West 2002).  

Therefore, in light of the above, these claims are remanded 
for the following additional development:  

1.	The veteran should be scheduled for 
a VA medical examination in order to 
determine if he has any current residuals 
of his in-service fracture of the right 
zygoma and lacerations to the face.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically note the veteran's September 
1984 hospital admission and treatment 
report (identified by a yellow tab 
labeled "MVA tx report - 9/84").  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions:
a)  Does the veteran have any 
current residuals of his in-service 
fracture of the right zygoma?  The 
examiner should specifically note the 
presence or absence of any neurological, 
orthopedic, and/or muscular impairment 
resulting from this in-service injury.  
b)  Does the veteran have any 
current dermatological or other 
impairment resulting from his multiple 
lacerations and contusions to the head 
and face following his September 1984 
motor vehicle accident?  The examiner's 
report should explicitly note the 
presence or absence of any scars.  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.	The veteran's claims file should be 
forwarded to a VA physician and 
cardiovascular specialist for review.  
The veteran himself need not be scheduled 
for examination unless such examination 
is deemed necessary by the reviewer.  The 
claims file should be reviewed in detail 
by the examiner, with his/her attention 
directed to the following records: the 
veteran's service medical records, to 
include his May 1977 service entrance 
medical examination and the May and 
August 1981 clinical treatment notes 
(found in the manila envelope within the 
claims folder, marked with yellow 'post-
it' notes labeled "Service entrance exam 
5/77", "Tx note May 1981" and "Tx. 
Note 8/81" respectively ); and the June 
1998 private medical treatment note, 
during which a blood pressure reading of 
170/114 was recorded (marked with a 
yellow tab labeled "BP 170/114 6/98").  
After reviewing the medical evidence, the 
examiner should address the following 
question:
	(1)  Is it likely, as likely as not, 
or unlikely that the veteran's currently 
shown hypertension is etiologically 
related to the elevated readings shown 
during military service?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  

(2)  If and only if an etiological 
relationship is found and the onset of 
hypertension was shown during service, 
then the examiner should determine 
whether the hypertension in service, 
first noted by the elevated reading shown 
in May 1977 as noted on the entrance 
examination, underwent any increase in 
severity during service and, if so (3) 
whether such increase in severity was 
beyond the natural progress of the 
disease.

The medical bases for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

3.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again 
consider the veteran's service connection 
claims for residuals of a right zygoma 
fracture, a laceration to the head, and 
hypertension in light of any evidence 
added to the record.  If any of the 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  
Thereafter, the appeal should be returned 
to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



